The defendant demurs to the complaint because it does not allege that the agent had authority to act. The answer to this claim is that the defendant is a corporation and it is not even necessary to allege that the act charged to have been performed by the defendant was in fact performed by an agent acting for it, much less is it necessary to allege that this agent had authority to act. This is so by virtue of an express provision of our rule.
In Vincent vs. Alexander's Sons Co., 85 Conn. 512, 516, it *Page 209 
is said, referring to section 144 of the rules under the Practice Act then in effect: "The rule referred to provides that `an act or promise by a principal (other than a corporation), if in fact proceeding from an agent known to the pleader, should be so stated.' Corporations always act through agents. They are excepted from the rule requiring that the fact that a contract was made through an agent be stated."
The authority of an agent to act must be in fact proved.See Thomas Motor Car Co. vs. Seymour, 92 Conn. 412, 413.
   The demurrer must be overruled.